59 F.3d 166NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  George W. GANTT, Petitioner--Appellant.
No. 94-7384.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 31, 1995.Decided:  June 27, 1995.

George W. Gantt, Appellant Pro Se.
D.Md.
AFFIRMED.
Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's miscellaneous order directing him not to file documents with the court that contain threats, obscenities, or excrement.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  In re:  George W. Gantt, No. MISC-94-82 (D. Md. Nov. 2, 1994).  See Fed.R.Civ.P. 83;  Strickler v. Waters, 989 F.2d 1375, 1384 (4th Cir.), cert. denied, 62 U.S.L.W. 3319 (U.S.1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.